Case 1:19-cv-11463-DJC Document 25 Filed 05/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JAMES LACROIX, RENEE PAYNE-CALLENDER,
THE BOSTON POLICE PATROLMEN’S
ASSOCIATION, THE BOSTON POLICE
DETECTIVES BENEVOLENT SOCIETY, and
THE BOSTON POLICE SUPERIOR
OFFICERS FEDERATION,

Plaintiffs,

Civil Action No. 1:19-CV-11463-DPW

V.

THE BOSTON POLICE DEPARTMENT,
Defendant.

Nemo Nome Nemes! Nee Nee! Ne Nee! Nee! Neem Nome! Come! Nema! Meme! Nm

 

CERTIFICATION
Boston Police Patrolmen’s Association President Lawrence Calderone, the
authorized representative of Plaintiffs, and his counsel, Bryan Decker, hereby certify, as
required by Local Rule 16.1(d)(3), that they have conferred:

(a) with a view to establishing a budget for the costs of conducting the full course -
and various alternative courses - of the litigation; and

(b) to consider the resolution of the litigation through the use of alternative dispute
resolution programs such as those outlined in Local Rule 16.4.

 

 

Dated: May 18, 2020 Respectfully submitted,
PLAINTIFFS,
By their counsel,
tee CA Kb se
~bawfence Calderone Bryan Decker BBO #561247

Decker & Rubin, PC

295 Freeport Street
Boston, MA 02122

(617) 877-1716
bdecker@deckerrubin.com
Case 1:19-cv-11463-DJC Document 25 Filed 05/18/20 Page 2 of 2

CERTIFICATE OF SERVICE

I, Bryan Decker, hereby certify that a true copy of the above document has been
served upon all registered parties via this court’s electronic filing syste

 
 

Dated: May 18, 2020

 

Bryan Decker
